

116 HR 5660 IH: To amend title 23, United States Code, to ensure that each State receives an aggregate apportionment equal to at least 100 percent of the estimated tax payments attributable to certain highway users in the State, and for other purposes.
U.S. House of Representatives
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5660IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2020Mr. Roy introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to ensure that each State receives an aggregate
			 apportionment equal to at least 100 percent of the estimated tax payments
			 attributable to certain highway users in the State, and for other
			 purposes.
	
 1.ApportionmentSection 104(c)(1)(B) of title 23, United States Code, is amended by striking 95 and inserting 100. 